Jfn tbe Wniteb
                                ORIGINAL
                            ~tatesQCourt of eberal QClaints
                                                      jf
                                No. l 7-572C
                            (Filed: June 1, 2017)
                          NOT FOR PUBLICATION
                                                                                  FILED
                                                                                JUN - 1 2017
***** ****** ** *** ** ** **                                                  U.S. COURT OF
ELIAHU YECHESKEL, et. al.,                                                   FEDERAL CLAIMS
                                              Subject-matter Jurisdiction.
                       Plaintiffs,

v.


THE UNITED STATES,

                       Defendant.
* ** *** * * * * * * ** ** * ** * * *

                                     ORDER

        Plaintiffs, appearing pro se, filed their complaint on April 26, 2017,
seeking to enjoin the Federal Housing Finance Agency "from continuing with
its inaction and tolerance of [several contractors'] wrongful behavior and
wrongful actions, the latest of which is [a] foreclosure filing in Montgomery
County Circuit Court .. .. " Compl. if I . Plaintiffs allege, inter alia, that the
government, through its contractors, violated the requirements of the Truth in
Lending Act and its implementingRegulationZ, 12 C.F.R. 226.23, along with
similar Maryland state laws. Plaintiffs also request that we determine the
validity of certain documents and ask that we set aside a judgment entered in
state court.

        Jurisdiction is a threshold matter, and the court may raise the issue sua
sponte at any time. Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir.
2004). Although plaintiffs are appearing pro se, and pro se litigants are
afforded latitude in their filings, we cannot excuse jurisdictional failings. See
Kelly v. US. Sec'y ofDep 't ofLabor, 812 F.3d 1378, 1380 (Fed. Cir. 1987) ("a
court may not similarly take a liberal view of that jurisdictional requirement
and set a different rule for prose litigants only"). It is unnecessary to wait for
further filings in this case because it is clear from the face of the complaint that
plaintiffs have not alleged a claim over which this court has jurisdiction.


                    7012 3460 0001 7791 8088
       The Tucker Act, this court's primary grant ofjurisdiction, affords us the
authority to "render judgment upon any claim against the United States
founded either upon the constitution, or any Act of Congress or any regulation
of an executive department, or upon any express or implied contract with the
United States ... in cases not sounding in tort." 28 U.S.C. § 1491 (a)(l)
(2012). Thus plaintiffs must allege that there is a constitutional, statutory, or
regulatory provision that directs that they are presently owed some amount of
money or that they have a contract with the government under which they are
owed payment. Because plaintiffs have not done so, their complaint must be
dismissed.

       To begin with, we do not have general equitable jurisdiction to provide
the non-monetary relief plaintiffs seek. Outside the context of a bid protest,
equitable relief may only be provided as an incident of and collateral to a
money judgment. See James v. Caldera, 159 F.3d 573, 580 (Fed. Cir. 1998).
Plaintiffs' complaint does not include allegations that could plausibly lead to
such a circumstance. Accordingly, we do not have jurisdiction over plaintiffs'
claims for injunctive or declaratory relief.

        Much of plaintiffs' complaint focuses on a foreclosure proceeding in
Maryland state court. Plaintiffs ask us to dismiss that action with prejudice
and to set aside prior orders entered in that case. We do not have appellate
jurisdiction to review state court judgments. Lance v. Dennis, 546 U.S. 459
(2006) (holding that, "under what has come to be known as the Rooker-
Feldman doctrine, lower federal courts are precluded from exercising appellate
jurisdiction over final state-court judgments.") We also do not have
jurisdiction over plaintiffs' claims, even in the first instance, to the extent that
they are based on Maryland state law. Souders v. S.C. Pub. Serv. Auth., 497
F.3d 1303, 1307 (Fed. Cir. 2007) (holding that claims founded on state law are
"outside the limited jurisdiction of the Court of Federal Claims").

       We also lack jurisdiction over plaintiffs' claims that are based on
federal law. Plaintiffs' complaint primarily implicates the Truth in Lending
Act and the Federal Fair Debt Collection Practices Act. While theses statutes
are "Acts of Congress," they do not create a private right of action for money
damages against the federal government in this circumstance. Accordingly,
we do not have jurisdiction.




                                         2
       Finally, this court does not have jurisdiction over tort claims. 28 U.S.C.
§ 149l(a)(l). Consequently, plaintiffs' fraud claims are not properly before
the court.

        Because it is clear that we do not have subject-matter jurisdiction over
any of the allegations in plaintiffs' complaint, it must be dismissed. As a result
the following is ordered:

        I. The clerk's office is ordered to dismiss the complaint for lack of
       jurisdiction and enter judgment accordingly. No Costs.

       2. Plaintiffs' "emergency motion," filed on May 22, 2017, is denied as
       moot.




                                             ~·~.
                                            ERIC G. BRUGGINK
                                            Senior Judge




                                        3